UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 11, 2014 XUMANII, INC. (Exact name of registrant as specified in its charter) NEVADA 333-169280 90-09582397 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9550 South Eastern Ave.Suite 253-A86 Las Vegas, NV 89123 (Address of principal executive offices)(Zip Code) 800-416-5934 (Registrant's Telephone Number, Including Area Code) Item 8.01 Other events As of May 24 Jeff Mandelbaum became a Director. There are no transactions between any of the above and the Company that are reportable under Item 404(a) of Regulation S-K. There are no family relationships among our directors or executive officers. *Pursuant to Item 601(b)(2) of Regulation S-K, certain of the exhibits and schedules may have been omitted.If so, such exhibits and schedules will be provided to the Securities and Exchange Commission upon request. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Xumanii International Holdings Corp, Inc. Date: July 11, 2014 By: /s/ Adam Radly Adam Radly Chairman & Chief Executive Officer
